Hall, Presiding Judge,
dissenting as to Division 2. I think the trial court was in error in failing to charge subsection (b) of Code Ann. § 68-1668. It provides as follows: “(b) This section shall not apply to the driver of any vehicle which is disabled while on the paved or main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving such disabled vehicle in such position: Provided, however, the driver or person in charge of such vehicle shall cause such vehicle to be removed from the roadway as promptly as possible; . .
The majority opinion is totally unrealistic in holding that in order for the statute to apply it must be “impossible” to move the vehicle any distance whatsoever. Under this theory if one could move the vehicle “one inch” the statute would be inapplicable. 1
*624The evidence clearly authorizes a finding that the defendant was attempting to remove a “disabled” vehicle “as promptly as possible.” By charging Code Ann. § 68-1668 (a), declaring parking on any part of the highway to be negligence per se, and refusing to charge Code Ann. § 68-1668 (b), which declares (a) to be inapplicable where the vehicle is “disabled” and the driver is attempting to correct the disability as promptly as possible, the court in effect is creating liability without fault.
Even more unusual is the logicalization of one special concurrence which states that where a vehicle is disabled off the highway and by some means gets partially on the highway while still disabled, it is not a “vehicle which is disabled while on the paved” highway. What then — pray tell — is it? The uncontradicted evidence shows that the disability of the vehicle and the defendant’s action in attempting to remove this disability caused the vehicle to be part way on the pavement in a disabled condition. The vehicle was “disabled” when part of it came upon the highway and the defendant was attempting to alleviate the “disability” at the time of the accident.
The question here relates to the intent of the General Assembly. In the main, its membership is that of lay men and women untouched by the fetishisticness of myopic legalisms. They intended that a person who parks on the highway is guilty of negligence per se, but made an exception where the vehicle is disabled and the driver is attempting to alleviate the disability as promptly as possible.
This was a proper case for the jury but the defendant is entitled to have that body consider all the principles of law contained in Code Ann. § 68-1668 — the exception as well as the rule.
I am authorized to state that Judges Eberhardt and Deen concur in this dissent.